1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY A. SANCHEZ,                            )   Case No.: 1:21-cv-00480-JLT (HC)
                                                    )
12                  Petitioner,                     )   ORDER DIRECTING RESPONDENT TO FILE
                                                    )   RESPONSE TO MOTION
13          v.                                      )
                                                    )   ORDER DIRECTING CLERK OF COURT TO
14   JIM ROBERTSON,
                                                    )   SERVE DOCUMENTS ON ATTORNEY
15                  Respondent.                     )   GENERAL
                                                    )
16                                                  )   [THIRTY-DAY DEADLINE]
17          On March 16, 2021, Petitioner filed a motion for stay and abeyance (Doc. 1) and filed a
18   petition for writ of habeas corpus on May 3, 2021 (Doc. 8). Accordingly, the Court ORDERS:
19          1) The Clerk of Court is DIRECTED to serve a copy of the petition for writ of habeas corpus
20               and motion for stay and abeyance on the Attorney General or his or her representative;
21          2) Respondent is GRANTED thirty days from the date of service of this order to file an
22               opposition or statement of non-opposition to the motion; and
23          3) In the event Respondent files an opposition, Petitioner is GRANTED thirty days to file a
24               reply.
25
26   IT IS SO ORDERED.
27
        Dated:     May 6, 2021                            _ /s/ Jennifer L. Thurston
28                                                CHIEF UNITED STATES MAGISTRATE JUDGE
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
